

Exhibit 10.3
FORM OF
CRONOS GROUP INC.
RESTRICTED SHARE UNIT AWARD AGREEMENT
(Applicable for Israeli Grantees)
This Restricted Share Unit Award Agreement (hereinafter referred to as the
“Agreement”) is made and entered into this ________ day of _______, 20__ (the
“Grant Date”) by and between Cronos Group Inc. (hereinafter referred to as
“Cronos”) and [●] (hereinafter referred to as the “Grantee”), pursuant to the
Cronos Group Inc. 2020 Omnibus Equity Incentive Plan (the “Plan”) and the Cronos
Group Inc. Israeli Sub Plan (the “Sub-Plan” and, together with the Cronos Group
Inc. 2020 Omnibus Equity Incentive Plan, the “Plans”). All terms and provisions
of the Plan are hereby incorporated into and shall govern the Agreement except
where general provisions of the Plan are superseded by particular provisions of
the Agreement. All capitalized terms used in the Agreement shall have the same
meaning given the terms in the Sub-Plan or, if not defined therein, the Plan. To
the extent the Grantee is party to an employment agreement with the Company and
any terms set forth herein conflict or are otherwise inconsistent with any terms
or conditions set forth in Grantee’s employment agreement with the Company, the
terms and conditions set forth in such employment agreement shall govern. In the
event of a conflict or inconsistency between the terms of this Agreement and the
terms of either the Plan or the Sub-Plan, the terms of this Agreement shall
control.
1.Grant of Restricted Share Units. Cronos hereby grants the Grantee [●]
Restricted Share Units (hereinafter referred to as the “RSUs” or the “Award”),
which are subject to terms and conditions set forth below.
2.Tax Track of RSUs. The Award is granted as Capital Gain Award (CGA) under
Section 102.
3.Expiration Date. [ _________ ]
4.Vesting and Settlement of RSUs. Subject to the terms and conditions of this
Agreement and the Plans:
(a)the Award shall vest on [over three (3) years, with one-third (1/3rd) of the
Award vesting on the first anniversary of the Grant Date, one-third (1/3rd) of
the Award vesting on the second anniversary of the Grant Date, and the remaining
one-third (1/3rd) of the Award vesting on the third anniversary of the Grant
Date] (each, a “Vesting Date”), provided, that the Grantee remains employed at
the Company through such applicable Vesting Date;
(b)upon each Vesting Date, the vested portion of the Award shall promptly (but
not later than sixty (60) calendar days thereafter) be paid out in Common
Shares, provided that Cronos shall have no obligation to issue Shares pursuant
to the Agreement unless and until the Grantee has satisfied any applicable tax
withholding obligations pursuant to
1



--------------------------------------------------------------------------------



Section 10 below and such issuance otherwise complies with all applicable law.
Cronos shall issue and register the Common Shares in the name of the Trustee for
the benefit of the Grantee; and
(c)where the Committee settles the Grantee’s vested Awards in Common Shares,
settlement shall be made by the issuance and delivery of one Common Share for
each RSU.
5.Termination of Employment. In the event that prior to the final Vesting Date,
the Grantee’s Employment terminates because of death, the full Award shall vest
and promptly (but not later than sixty (60) calendar days thereafter) be settled
in the same manner as provided for in Section 4. In the event that prior to the
final Vesting Date, the Grantee’s Employment terminates because of Disability,
the Award shall remain outstanding and continue to vest and be settled in the
same manner as provided for in Section 4. [In the event that prior to the final
Vesting Date, the Grantee’s Employment terminates without Just Cause or for Good
Reason (as defined in Grantee’s employment agreement with the Company) on or
within one (1) year after a Change of Control, the Award will become fully
vested and settled in accordance with Section 3.6 of the Plan.] Except as set
forth in [Section 3.6 of the Plan in connection with a Change of Control], in
the event that prior to the final Vesting Date, the Grantee’s Employment
terminates for any reason other than death or Disability, then the unvested
portion of the Award shall be forfeited for no consideration. Notwithstanding
anything to the contrary, to the extent the Grantee is party to an employment
agreement with the Company and any payments or benefits in connection with an
applicable termination of employment are contingent on the delivery of an
effective release and waiver of claims, any accelerated vesting of the Award
upon such termination of employment shall also be contingent on such release and
waiver of claims.
6.Employment. Nothing in the Agreement shall interfere with or limit in any way
the right of the Company to terminate the Grantee’s employment nor confer upon
any Grantee any right to continue in the employ of the Company. For greater
certainty, a Grantee’s termination of Employment will include both voluntary and
involuntary terminations, and the involuntary termination of a Grantee’s
Employment shall occur on the date that the Grantee ceases performing services
for the Company on a permanent basis, whether such termination is lawful or
otherwise, without regard to any required period of notice, pay in lieu of
notice, severance pay or similar compensation or benefits (and without regard
for any claim for damages in respect thereof), except as expressly required by
applicable employment or labour standards legislation.
7.Non-Transferable. The rights or interests of the Grantee under this Agreement,
including, without limitation, the RSUs, shall not be assignable or
transferable, otherwise than in the case of death of the Grantee as set out in
the Plan, and such rights or interests shall not be encumbered by any means.
2



--------------------------------------------------------------------------------



8.Not Shares. The RSUs are not Common Shares, and the RSUs shall not entitle the
Grantee to exercise voting rights or any other rights attaching to the ownership
of Common Shares, including, without limitation, rights on liquidation.
9.Section 102 Awards.
Without derogating from the generality of the foregoing, to the extent and with
respect to any RSUs that are granted as a Capital Gain Award (CGA), and as
required by Section 102, the Grantee acknowledges, undertakes and confirms in
writing the following:
(a)the Grantee shall comply with all terms and conditions set forth in Section
102 with regard to Capital Gain Award (CGA) and with the applicable rules and
regulations promulgated thereunder, as amended from time to time;
(b)the Grantee is familiar with, and understand the provisions of, Section 102
in general, and the tax arrangement regarding the Capital Gain Award (CGA) in
particular, and its tax consequences (including the marginal tax component that
may apply pursuant to Section 102(b)(3) of the Ordinance); the Grantee agrees
that the RSUs and Common Shares that may be issued upon settlement thereof (or
otherwise in relation thereto), will be held by a Trustee for at least the
duration of the Holding Period, as defined in Section 102. The Grantee
understands that any release of such RSUs or Common Shares from the trust, or
any sale of the Common Share prior to the termination of the Holding Period,
will result in taxation at marginal tax rate, in addition to deductions of
appropriate social security, health tax contributions or other compulsory
payments; and
(c)the Grantee agrees to the Trust Agreement signed between Cronos, the relevant
Affiliate and the Trustee appointed pursuant to Section 102 and shall sign all
documents requested by Cronos, the relevant Affiliate or the Trustee, in
accordance with and under the Trust Agreement.
10.Withholding Taxes. The Grantee acknowledges and agrees that Cronos and/or an
Affiliate and/or the Trustee has the right to deduct from any payments due to
the Grantee any taxes required by law to be withheld with respect to the Award
and in accordance with the Plans and Applicable Law. Cronos and/or the Trustee
shall not be required to release any Common Share certificate to the Grantee
until all required payments have been fully made.
11.Trust. The RSUs and any Common Shares issued upon conversion thereof shall be
held or controlled by the Trustee, as required under Section 102 in accordance
with the provisions of Section 102, the Plans and this Agreement.
12.Tax Matters and Consultation.
(a)The Grantee is advised to consult with a tax advisor with respect to the tax
consequences of receiving or exercising RSUs hereunder. Cronos or the relevant
3



--------------------------------------------------------------------------------



Affiliate does not assume any responsibility to advise the Grantee on such
matters, which shall remain solely the responsibility of the Grantee.
(b)Notwithstanding anything to the contrary herein or in the Plans and
notwithstanding anything to the contrary, Cronos or an Affiliate shall be under
no duty to ensure, and no representation or commitment is made, that the RSU
qualifies or will qualify under any particular tax treatment (such as Section
102, CGA, OIA or any other treatment), nor shall Cronos or an Affiliate be
required to take any action for the qualification of any RSU under such tax
treatment. If the RSUs do not qualify under any particular tax treatment it
could result in adverse tax consequences to the Grantee.
(c)By signing below, the Grantee agrees that Cronos, its Affiliates and their
respective employees, directors, officers and shareholders shall not be liable
for any tax, penalty, interest or cost incurred by the Grantee as a result of
such determination, nor will any of them have any liability of any kind or
nature in the event that, for any reason whatsoever, an RSU does not qualify for
any particular tax treatment.
13.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Israel.
14.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Grantee. By accepting the Award on the terms set forth herein, the Grantee
acknowledges and agrees to the matters and conditions set forth herein and in
the Plan. The Grantee hereby further confirms and acknowledges receipt of a copy
of the Plan.


[Remainder of page intentionally left blank]


4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is executed by Cronos and by Grantee as of
this _____ day of _________, 20__.


CRONOS GROUP INC.


        
By: [●]








GRANTEE








        
(Name)
5

